Title: To Thomas Jefferson from Patrick Kennan, 20 November 1793
From: Kennan, Patrick
To: Jefferson, Thomas



Dear Sir
New York November 20 1793

Yours of the 13th. inst. from Germantown I received in course of Post. By the A/Ct. rendered the balance in my hands was $50.17 the further Sum received for the Quarters Interest is 59.66. D. which altogether makes $109.83 for which I here inclose you a draft @ 3 d/s on Messrs. Elliston & John Perot. You also have here inclosed, Certificates vizt. 1 for 2800. D. 6 per Cents, 1 for 2356. D. 3 ⅌ Cents, and 1 for 2150 D. Deferred Debt, all of which please own receipt of, and with respect I remain Sir Your most obdt. hue Servt

Patr. Kennan




Int. on
$2800 of
6 ⅌Cents.
1 Qr. is
$42.0



Do. on
 2356
3 ⅌Cent.
1 Qr. is
 17.66
Dolrs.
  59.66.


  Balance due ⅌ A/Ct. rendered
£20.1.4
is
  50.17








$109.83



